Exhibit 10.2
EXECUTION VERSION
AMENDED AND RESTATED SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT (as it may be amended or
modified from time to time, the “Security Agreement”) is entered into as of
April 27, 2011 by and between each of the undersigned grantors (each a
“Grantor”, and collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”), for the
Secured Creditors party to the Credit Agreement referred to below.
PRELIMINARY STATEMENT
     WHEREAS, certain of the Grantors, the financial institutions party thereto
and the Administrative Agent entered into that certain Security Agreement dated
as of August 9, 2007 (as amended, the “Existing Security Agreement”);
     WHEREAS, the Grantors, the Administrative Agent and the Lenders are
entering into an Amended and Restated Credit Agreement dated as of the date
hereof (as it may be amended, modified and/or restated from time to time, the
“Credit Agreement”);
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders wish to
amend and restate the Existing Security Agreement on the terms and conditions
set forth below; and
     WHEREAS, each Grantor is entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to Furniture Brands
International, Inc., a Delaware corporation (“Furniture Brands”), Broyhill
Furniture Industries, Inc., a North Carolina corporation (“Broyhill”), HDM
Furniture Industries, Inc., a Delaware corporation (“HDM”), Lane Furniture
Industries, Inc., a Mississippi corporation (“Lane”), Thomasville Furniture
Industries, Inc., a Delaware corporation (“Thomasville”), Maitland-Smith
Furniture Industries, Inc., a Delaware corporation (“Maitland-Smith”, and,
together with Furniture Brands, HDM, Broyhill Lane and Thomasville, each a
“Borrower,” and, collectively, the “Borrowers”), under the Credit Agreement and
to secure the Secured Obligations that it has agreed to guarantee pursuant to
Article X of the Credit Agreement.
     ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the
Secured Creditors, hereby agree to amend and restate the Existing Security
Agreement as follows:
ARTICLE I
DEFINITIONS
     1.1 Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
     1.2 Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
     1.3 Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
     “Accounts” shall have the meaning set forth in Article 9 of the UCC.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
     “Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
     “Collateral” shall have the meaning set forth in Article II.

 



--------------------------------------------------------------------------------



 



     “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the Administrative Agent,
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any Loan Party for any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, or otherwise modified from time to time.
     “Collateral Deposit Account” shall have the meaning set forth in
Section 7.1(a).
     “Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
     “Collection Account” shall have the meaning set forth in Section 7.1(b).
     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
     “Control Agreements” shall mean the Deposit Account Control Agreements and
the Securities Account Control Agreements.
     “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
     “Deposit Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among any Loan
Party, a banking institution holding such Loan Party’s funds, and the
Administrative Agent with respect to collection and control of all deposits and
balances held in a deposit account maintained by any Loan Party with such
banking institution.
     “Deposit Accounts” shall have the meaning set forth in Article 9 of the
UCC.
     “Disclosure Letter” means that letter dated the date hereof from the Loan
Parties to the Lenders and the Administrative Agent.
     “Documents” shall have the meaning set forth in Article 9 of the UCC.
     “Dominion Period” shall have the meaning set forth in Section 7.1(b).
     “Event of Default” means an event described in Section 5.1.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “General Intangibles” shall have the meaning set forth in Article 9 of the
UCC.
     “Instruments” shall have the meaning set forth in Article 9 of the UCC.
     “Inventory” shall have the meaning set forth in Article 9 of the UCC.
     “Investment Property” shall have the meaning set forth in Article 9 of the
UCC.

2



--------------------------------------------------------------------------------



 



     “Lenders” means the lenders party to the Credit Agreement and their
successors and assigns.
     “Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of
the UCC.
     “Lock Boxes” shall have the meaning set forth in Section 7.1(a).
     “Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).
     “Other Inventory” means Inventory having an aggregate value not in excess
of $500,000 of which not more than $50,000 in value is at any single location.
     “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.
     “Required Secured Parties” means (a) prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, the Required Lenders, and (b) after the
Credit Agreement has terminated by its terms and all of the Obligations
thereunder have been paid in full (whether or not the Obligations under the
Credit Agreement were ever accelerated), Secured Creditors holding in the
aggregate at least a majority of the aggregate (i) net early termination
payments and all other amounts then due and unpaid from any Grantor to the
Secured Creditors under any Swap Agreement and (ii) due and unpaid Banking
Services Obligations, in each case as determined by the Administrative Agent in
its reasonable discretion.
     “Restatement Date” shall have the meaning set forth in the Credit
Agreement.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Secured Creditors” means, collectively, each Lender, any Affiliate which
is the holder of any Banking Services Obligations, any Affiliate of any Lender
(even if such Lender ceases to be a Lender under the Credit Agreement) which is
the holder of any Swap Obligations, the Administrative Agent, the Issuing Bank,
the Swingline Lender and all of their respective successors and assigns.
     “Securities Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among any Loan
Party, a securities intermediary holding such Loan Party’s financial assets, and
the Administrative Agent with respect to collection and control of all financial
assets held in a securities account maintained by any Loan Party with such
institution.
     “Securities Accounts” shall have the meaning set forth in Article 8 of the
UCC.
     “Supporting Obligations” shall have the meaning set forth in Article 9 of
the UCC.
     “Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
     “UCC” means the Uniform Commercial Code, as in effect from time to time, of
the State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the

3



--------------------------------------------------------------------------------



 



attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s or any Lender’s Lien on any Collateral.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     Each Grantor hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Secured Creditors, a
security interest in all of its right, title and interest in, to and under the
following personal property, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”):
     (i) all Accounts;
     (ii) all Inventory;
     (iii) all Chattel Paper, Documents and Instruments evidencing or
substituting for the foregoing;
     (iv) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations relating to any of the foregoing;
     (v) all Deposit Accounts or Securities Accounts with any bank or other
financial institution including all cash or cash equivalents and Investment
Property deposited therein or credited thereto;
     (vi) and all accessions to, substitutions for and replacements, proceeds,
insurance proceeds and products of the foregoing, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto and any General Intangibles
at any time evidencing or relating to any of the foregoing;
to secure the prompt and complete payment and performance of the Secured
Obligations. Subject only to the limited license set forth in Section 5.4, the
term Collateral shall not include any Copyrights, Trademarks or other
intellectual property of any Grantor.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Grantor represents and warrants to the Administrative Agent and the
Secured Creditors that:
     3.1 Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed on
Exhibit E to the Disclosure Letter, the Administrative Agent will have a
perfected first priority security interest in that Collateral of the Grantor in
which a security interest may be perfected by filing a financing statement under
the UCC, subject only to Liens permitted under Section 4.1(e).

4



--------------------------------------------------------------------------------



 



     3.2 Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization, if any, and its federal employer identification number are set
forth on Exhibit A to the Disclosure Letter.
     3.3 Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A to the
Disclosure Letter; such Grantor has no other places of business except those set
forth in Exhibit A to the Disclosure Letter.
     3.4 Collateral Locations. All of such Grantor’s locations where Collateral
(other than Other Inventory and Inventory in transit) is located are listed on
Exhibit A to the Disclosure Letter. All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A to the Disclosure Letter and (ii) at
which Inventory is held in a public warehouse or is otherwise held by a bailee
or on consignment as designated in Part VII(c) of Exhibit A to the Disclosure
Letter. Grantors shall provide notice to Administrative Agent not less than
10 days prior to the expiration of any lease of any Collateral Locations listed
on Exhibit A to the Disclosure Letter.
     3.5 Accounts. All of such Grantor’s Deposit Accounts and Securities
Accounts are listed on Exhibit B to the Disclosure Letter.
     3.6 Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name except as disclosed on Exhibit C to
the Disclosure Letter, nor has such Grantor been a party to any merger or
consolidation, or been a party to any acquisition during the past five years
except as disclosed on Exhibit C to the Disclosure Letter.
     3.7 Letter-of-Credit Rights and Chattel Paper. Exhibit D to the Disclosure
Letter lists all Letter-of-Credit Rights and Chattel Paper of such Grantor with
an aggregate face value in excess of $100,000 which, in either case, constitutes
Collateral. All action by such Grantor necessary or desirable to protect and
perfect the Administrative Agent’s Lien on each item listed on Exhibit D to the
Disclosure Letter (including the delivery of all originals and the placement of
a legend on all Chattel Paper as required hereunder) has been duly taken. The
Administrative Agent will have a perfected first priority security interest in
the Collateral listed on Exhibit D to the Disclosure Letter, subject only to
Liens permitted under Section 4.1(e).
     3.8 Accounts and Chattel Paper.
          (a) The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.
          (b) With respect to its Accounts as reported to the Administrative
Agent, except as specifically disclosed on the most recent Collateral Report,
(i) all Accounts are Eligible Accounts; (ii) all Accounts represent bona fide
sales of Inventory or rendering of services to Account Debtors in the ordinary
course of such Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (iii) there are no setoffs, claims or disputes
existing or asserted with respect thereto and such Grantor has not made any
agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by such Grantor in the ordinary
course of its business for prompt payment and disclosed to the Administrative
Agent; (iv) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could

5



--------------------------------------------------------------------------------



 



reasonably be expected to reduce the amount payable thereunder as shown on such
Grantor’s books and records and any invoices, statements and Collateral Reports
with respect thereto; (v) such Grantor has not received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which may reasonably be expected to result in any adverse change in such
Account Debtor’s financial condition; and (vi) such Grantor has no knowledge
that any Account Debtor is unable generally to pay its debts as they become due.
          (c) In addition, with respect to all of its Accounts as reported to
the Administrative Agent, (i) the amounts shown on all invoices, statements and
Collateral Reports with respect thereto are actually and absolutely owing to
such Grantor as indicated thereon and are not in any way contingent; (ii) no
payments have been or shall be made thereon except payments immediately
delivered to a Lock Box or a Collateral Deposit Account as required pursuant to
Section 7.1; and (iii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.
     3.9 Inventory. With respect to any of its Inventory scheduled or listed on
the most recent Collateral Report, (a) such Inventory (other than Other
Inventory and Inventory in transit) is located at one of such Grantor’s
locations set forth on Exhibit A to the Disclosure Letter, (b) no Inventory
(other than Inventory in transit) is now, or shall at any time or times
hereafter be stored at any other location except as permitted by Section 4.1(g),
(c) such Grantor has good, indefeasible and merchantable title to such Inventory
and such Inventory is not subject to any Lien or security interest whatsoever
except for the Lien granted to the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Creditors, and except for Liens permitted
by Section 4.1(e), (d) except as specifically disclosed in the most recent
Collateral Report, such Inventory is Eligible Inventory of good and merchantable
quality, free from any defects, (e) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, (f) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Administrative
Agent following an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any contract or agreement to
which such Grantor is a party or to which such property is subject.
     3.10 No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming such Grantor as debtor has been filed or is
of record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Secured Creditors as
the secured party and (b) as permitted by Section 4.1(e).
ARTICLE IV
COVENANTS
     From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, each Grantor agrees that:
     4.1 General.
          (a) Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and
furnish to the Administrative Agent, such reports relating to such Collateral as
the Administrative Agent shall from time to time reasonably request.
          (b) Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a first priority
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor, subject to Liens permitted under Section 4.1(e).

6



--------------------------------------------------------------------------------



 



Any financing statement filed by the Administrative Agent may be filed in any
filing office in any UCC jurisdiction that Administrative Agent reasonably
determines to be necessary and may (i) indicate such Grantor’s Collateral by any
description which reasonably approximates the description contained in this
Security Agreement, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor. Such Grantor also agrees to furnish any such
information to the Administrative Agent promptly upon request. Such Grantor also
ratifies its authorization for the Administrative Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.
          (c) Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify. Such
Grantor also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder.
          (d) Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it without prior written consent of
the Required Lenders except for dispositions specifically permitted pursuant to
Section 6.05 of the Credit Agreement.
          (e) Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except Liens permitted by Section 6.02 of the
Credit Agreement.
          (f) Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except as permitted by Section 4.1(e).
Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Administrative Agent, subject
to such Grantor’s rights under Section 9-509(d)(2) of the UCC.
          (g) Locations. Such Grantor will not (i) maintain any Collateral owned
by it (other than Other Inventory and Collateral in transit) at any location
other than those locations listed on Exhibit A to the Disclosure Letter,
(ii) otherwise change, or add to, such locations without the Administrative
Agent’s prior written consent (and if the Administrative Agent gives such
consent, such Grantor will concurrently therewith obtain a Collateral Access
Agreement for each such location to the extent requested by the Administrative
Agent), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A to the Disclosure Letter, other
than as permitted by the Credit Agreement. Upon the granting of any consent
pursuant to Section 4.1(g)(ii), compliance with Section 4.10 and, if applicable,
the delivery of any Collateral Access Agreement referred to in
Section 4.1(g)(ii), Exhibit A to the Disclosure Letter shall be deemed
automatically amended to reflect the applicable addition or change.
          (h) Compliance with Terms. Such Grantor will perform and comply with
all material obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.
     4.2 Receivables.
          (a) Certain Agreements on Receivables. Such Grantor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, at any time an Event of Default does
not exist, such Grantor may reduce the amount of Accounts arising from the sale
of Inventory in accordance with its present policies and in the ordinary course
of business or as otherwise permitted by Section 6.05 of the Credit Agreement.

7



--------------------------------------------------------------------------------



 



          (b) Collection of Receivables. Except as otherwise provided in this
Security Agreement, such Grantor will make commercially reasonable efforts to
collect and enforce, at such Grantor’s sole expense, all amounts due or
hereafter due to such Grantor under the Receivables owned by it in accordance
with its present policies and in the ordinary course of business.
          (c) Delivery of Invoices. Such Grantor will deliver to the
Administrative Agent immediately upon its request after the occurrence and
during the continuation of an Event of Default duplicate invoices with respect
to each Account owned by it bearing such language of assignment as the
Administrative Agent shall specify.
          (d) Disclosure of Counterclaims on Receivables. At any time that
Availability shall be less than the Changeover Amount and also at any time when
an Event of Default shall have occurred and be continuing, (i) (A) if any
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on any Receivable owned by such Grantor exists or (B) if, to the knowledge
of such Grantor, any dispute, setoff, claim, counterclaim or defense exists or
has been overtly asserted or threatened with respect to any such Receivable,
such Grantor will disclose such fact to the Administrative Agent on the
Borrowing Base Certificates submitted by it and (ii) (A) such Grantor shall send
the Administrative Agent a copy of each credit memorandum in excess of $100,000
upon issuance, and (B) such Grantor shall promptly report each credit memo and
each of the facts required to be disclosed to the Administrative Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.
          (e) Electronic Chattel Paper. Such Grantor shall take all commercially
reasonable steps necessary to grant the Administrative Agent Control of all
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.
     4.3 Inventory.
          (a) Maintenance of Goods. Such Grantor will do all things commercially
reasonable to maintain, preserve, protect and keep its Inventory in good repair
and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business.
          (b) Returned Inventory. If Account Debtors return Inventory to such
Grantor having an individual or aggregate value in excess of $250,000 when no
Event of Default exists, then such Grantor shall promptly determine the reason
for such return and shall issue a credit memorandum to the Account Debtor in the
appropriate amount. Such Grantor shall immediately report to the Administrative
Agent any return involving an amount in excess of $250,000. Each such report
shall indicate the reasons for the returns and the locations and condition of
the returned Inventory. In the event any Account Debtor returns Inventory to
such Grantor when availability is less than the Changeover Amount or if an Event
of Default exists, such Grantor, upon the request of the Administrative Agent,
shall: (i) hold the returned Inventory in trust for the Administrative Agent;
(ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to the Administrative
Agent’s written instructions; (iv) not issue any credits or allowances with
respect thereto without the Administrative Agent’s prior written consent; and
(v) disclose such returned Inventory to the Administrative Agent on the
Borrowing Base Certificates submitted by it. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon. Whenever any Inventory is
returned, the related Account shall be deemed ineligible to the extent of the
amount owing by the Account Debtor with respect to such returned Inventory and
such returned Inventory shall not be Eligible Inventory.
          (c) Inventory Count; Perpetual Inventory System. Such Grantor will
conduct a physical count of its Inventory at least once per Fiscal Year, and
after and during the continuation of an Event of Default, at such other time as
the Administrative Agent may reasonably request. Such Grantor, at its own
expense, shall deliver to the Administrative Agent the results of each physical
verification, which such Grantor has made, or has caused any other Person to
make on its or the Administrative Agent’s behalf, of all or any portion of its
Inventory. Such Grantor will maintain a perpetual inventory system at all times.

8



--------------------------------------------------------------------------------



 



     4.4 Delivery of Instruments, Securities, Chattel Paper and Documents. Upon
the Administrative Agent’s request, such Grantor will (a) deliver to the
Administrative Agent immediately the originals of all Chattel Paper and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Administrative Agent upon receipt and immediately thereafter
deliver to the Administrative Agent any such Chattel Paper and Instruments
constituting Collateral, (c) deliver to the Administrative Agent (and thereafter
hold in trust for the Administrative Agent upon receipt and immediately deliver
to the Administrative Agent) any Document evidencing or constituting Collateral
and (d) deliver to the Administrative Agent a duly executed amendment to this
Security Agreement, in the form of Exhibit A hereto (the “Amendment”), pursuant
to which such Grantor will pledge such additional Collateral. Such Grantor
hereby authorizes the Administrative Agent to attach each Amendment to this
Security Agreement and agrees that all additional Collateral owned by it set
forth in such Amendments shall at all times be considered to be part of the
Collateral; provided, however, that so long as no Event of Default shall have
occurred and be continuing, the failure of the Grantors to make delivery to the
Administrative Agent upon request of Chattel Paper and Instruments having an
aggregate (for all such Chattel Paper and Instruments for all Grantors) face
amount not in excess of $100,000 shall not be a breach of this Section.
     4.5 Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral with an individual face value
exceeding $250,000 which constitutes a claim against the United States
government or any state or local government or any instrumentality or agency
thereof, the assignment of which claim is restricted by federal, state or
municipal law.
     4.6 No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.
     4.7 Insurance.
          (a) All insurance policies required hereunder and under Section 5.09
of the Credit Agreement shall name the Administrative Agent (for the benefit of
the Administrative Agent and the Secured Creditors) as an additional insured or
as loss payee, as applicable, and shall contain loss payable clauses or
mortgagee clauses, or through endorsements, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, which provide that: (i) all
proceeds thereunder with respect to any Collateral shall be payable to the
Administrative Agent unless the loss proceeds thereunder are less than $500,000,
in which case the proceeds may be issued directly to the Grantor, other than if
a Default or Event of Default shall be occurring; (ii) no such insurance shall
be affected by any act or neglect of the insured or owner of the property
described in such policy; and (iii) such policy and loss payable or mortgagee
clauses may be canceled, amended, or terminated only upon at least thirty days
prior written notice given to the Administrative Agent.
          (b) All premiums on any such insurance shall be paid when due by such
Grantor, and copies, binders or extracts of the policies delivered to the
Administrative Agent upon written request therefor. Unless a Grantor provides
the Administrative Agent with evidence of the insurance coverage required by
this Security Agreement, the Administrative Agent may purchase insurance at such
Grantor’s or the Borrowers’ expense to protect the Administrative Agent’s and
the Secured Creditors’ interests in the Collateral. This insurance may, but need
not, protect such Grantor’s interests. The coverage that the Administrative
Agent purchases may not pay any claim that such Grantor makes or any claim that
is made against such Grantor in connection with the Collateral. Such Grantor may
later cancel any insurance purchased by the Administrative Agent, but only after
providing the Administrative Agent with evidence that such Grantor has obtained
insurance as required by this Security Agreement. If the Administrative Agent
purchases insurance for the Collateral, such Grantor will be responsible for the
costs of that insurance, including interest and any other reasonable charges the
Administrative Agent may impose in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Borrowers’ or such
Grantor’s total outstanding balance or obligation. The costs of the insurance
may be more than the cost of insurance such Grantor may be able to obtain on its
own. By purchasing such

9



--------------------------------------------------------------------------------



 



insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.
     4.8 Collateral Access Agreements. Subject to Section 5.13(d) of the Credit
Agreement, such Grantor shall use commercially reasonable efforts to obtain a
Collateral Access Agreement, from the lessor of each leased property, mortgagee
of owned property or bailee or consignee with respect to any warehouse,
processor or converter facility or other location where Collateral is stored or
located, which agreement or letter shall provide access rights, contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent. With respect to such locations or warehouse space leased as of the
Restatement Date and thereafter, if the Administrative Agent has not received a
Collateral Access Agreement as of the Restatement Date (or, if later, as of the
date such location is acquired or leased), Borrower’s Eligible Inventory at that
location shall be excluded from the Borrowing Base or subject to such Reserves
as may be established by the Administrative Agent, in its Permitted Discretion.
After the Restatement Date, no real property or warehouse space shall be leased
by such Grantor and no Inventory shall be shipped to a processor or converter
under arrangements established after the Restatement Date, unless and until a
satisfactory Collateral Access Agreement reasonably satisfactory to the
Administrative Agent shall first have been obtained with respect to such
location and if it has not been obtained, Borrower’s Eligible Inventory at that
location shall, in the Administrative Agent’s Permitted Discretion, either be
excluded from the Borrowing Base or made subject to the establishment of
Reserves determined by the Administrative Agent in its Permitted Discretion.
Such Grantor shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located.
     4.9 Deposit Account Control Agreements. Subject to Section 5.13(d) of the
Credit Agreement, such Grantor will use commercially reasonable efforts to
provide to the Administrative Agent upon the Administrative Agent’s request, a
Deposit Account Control Agreement duly executed on behalf of each financial
institution holding a deposit account of such Grantor as set forth in this
Security Agreement; provided that, the Administrative Agent may, in its
discretion, defer delivery of any such Deposit Account Control Agreement,
establish a Reserve with respect to any deposit account for which the
Administrative Agent has not received such Deposit Account Control Agreement,
and require such Grantor to open and maintain a new deposit account with a
financial institution subject to a Deposit Account Control Agreement.
     4.10 Change of Name or Location; Change of Fiscal Year. Such Grantor shall
not (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral (excluding Other Inventory) is held or stored, or the
location of its records concerning the Collateral as set forth in this Security
Agreement, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization, in each
case, unless the Administrative Agent shall have received at least thirty days
(or such lesser time as the Administrative Agent shall otherwise agree) prior
written notice of such change and the Administrative Agent shall have
acknowledged in writing that either (1) such change will not adversely affect
the validity, perfection or priority of the Administrative Agent’s security
interest in the Collateral, or (2) any reasonable action requested by the
Administrative Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of the Secured Creditors, in any Collateral),
provided that, any new location shall be in the continental U.S. Such Grantor
shall not change its fiscal year which currently ends on December 31.
ARTICLE V
EVENTS OF DEFAULT AND REMEDIES
     5.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

10



--------------------------------------------------------------------------------



 



          (a) Any representation or warranty made by or on behalf of any Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.
          (b) The breach by any Grantor of any of the terms or provisions of
Article IV or Article VII.
          (c) The breach by any Grantor (other than a breach which constitutes
an Event of Default under any other Section of this Article V) of any of the
terms or provisions of this Security Agreement which is not remedied within
thirty days after the earlier of such Grantor’s knowledge of such breach or such
Grantor’s receipt of notice thereof from the Administrative Agent (which notice
will be given at the request of any Lender).
          (d) The occurrence of any “Event of Default” under, and as defined in,
the Credit Agreement.
     5.2 Remedies.
          (a) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may exercise any or all of the following
rights and remedies:
          (i) those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Secured Creditors prior to an Event of Default;
          (ii) those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
          (iii) give notice of sole control or any other instruction under any
Deposit Account Control Agreement and take any action permitted therein with
respect to such Collateral; and
          (iv) without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable in
its Permitted Discretion.
          (b) The Administrative Agent, on behalf of the Secured Creditors, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
          (c) The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the Secured
Creditors, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.
          (d) Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose

11



--------------------------------------------------------------------------------



 



deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the Secured Creditors), with respect to
such appointment without prior notice or hearing as to such appointment.
          (e) If, after the Credit Agreement has terminated by its terms and all
of the Obligations have been paid in full, there remain Swap Obligations or
Banking Services Obligations outstanding, the Required Secured Parties may
exercise the remedies provided in this Section 5.2 upon the occurrence of any
event which would allow or require the termination or acceleration of any Swap
Obligations or Banking Services Obligations pursuant to the terms of the
applicable related agreement.
          (f) Notwithstanding the foregoing, neither the Administrative Agent
nor the Secured Creditors shall be required to (i) make any demand upon, or
pursue or exhaust any of their rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.
     5.3 Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of an Event of Default, each Grantor
will:
          (a) assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere; and
          (b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy.
     5.4 Grant of Intellectual Property License. For the sole and limited
purpose of enabling the Administrative Agent to exercise the rights and remedies
permitted under this Article V only at such time as the Administrative Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby (a) grants to the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Creditors, a nonexclusive, irrevocable
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, license or sublicense any intellectual property rights now
owned or hereafter acquired by such Grantor (only to the extent Grantor has the
right to grant any such rights), and wherever the same may be located, and
including in such license access to all media owned or licensed by Grantor in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to (to the extent permitted under any such
licenses) such Grantor and any Inventory that is covered by any Copyright owned
by or licensed to such Grantor and the Administrative Agent may finish any work
in process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein. Any license granted pursuant to this Section
shall not be effective unless and until the Administrative Agent shall exercise
its rights or remedies under this Article V and shall terminate upon the
termination of this Security Agreement pursuant to Section 8.14.

12



--------------------------------------------------------------------------------



 



ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
     6.1 Account Verification. The Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s reasonable
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.
     6.2 Authorization for Secured Party to Take Certain Action.
          (a) Each Grantor irrevocably authorizes the Administrative Agent at
any time and from time to time (except in the case of subsections (vi),
(vii)(A), (viii)(A), (ix), (x), (xi), (xii) and (xiv)(A) only at a time when
either Availability is less than the Changeover Amount or a Default has occurred
and is continuing) in the Permitted Discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iv) to apply the
proceeds of any Collateral received by the Administrative Agent to the Secured
Obligations as provided in Section 7.3, (v) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder), (vi) to contact Account Debtors for any
reason not contemplated by Section 6.1 (it being understood that nothing in this
Section shall impair the Administrative Agent’s rights under Section 6.1), (vii)
(A) to demand payment or enforce payment of the Receivables in the name of the
Administrative Agent or such Grantor and (B) to endorse any and all checks,
drafts, and other instruments for the payment of money relating to the
Receivables, (viii) to sign such Grantor’s name on (A) any invoice or bill of
lading relating to the Receivables, drafts against any Account Debtor of the
Grantor, assignments and (B) verifications of Receivables, (ix) to exercise all
of such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (x) to settle, adjust, compromise, extend
or renew the Receivables, (xi) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (xii) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xiii) to prepare, file and sign such Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (xiv) (A) to change the address for
delivery of mail addressed to such Grantor to such address as the Administrative
Agent may designate and (B) to receive, open and dispose of all mail addressed
to such Grantor, and (xv) to do all other acts and things necessary to carry out
this Security Agreement; and such Grantor agrees to reimburse the Administrative
Agent on receipt of invoice for any reasonable payment made or any out-of-pocket
expense incurred by the Administrative Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement.
          (b) All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and Secured Creditors, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.
     6.3 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14.

13



--------------------------------------------------------------------------------



 



NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR
ANY LENDER, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT
OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE
LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT
OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
     7.1 Collection of Receivables.
          (a) Subject to Section 5.13(d) of the Credit Agreement, on or before
the Restatement Date, each Grantor shall (a) execute and deliver to the
Administrative Agent Deposit Account Control Agreements for each Deposit Account
maintained by such Grantor into which all cash, checks or other similar payments
relating to or constituting payments made in respect of Receivables will be
deposited (a “Collateral Deposit Account”), which Collateral Deposit Accounts
are identified as such on Exhibit B to the Disclosure Letter, and (b) establish
lock box service (the “Lock Boxes”) with the bank(s) set forth in Exhibit B to
the Disclosure Letter, which lock boxes shall be subject to irrevocable lockbox
agreements in the form provided by or otherwise reasonably acceptable to the
Administrative Agent (a “Lock Box Agreement”) and shall be accompanied by an
acknowledgment by the bank where the Lock Box is located of the Lien of the
Administrative Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to the Collection Account following its receipt of
a notice from the Administrative Agent per the penultimate sentence of
Section 7.1(b). After the Restatement Date, each Grantor will comply with the
terms of Section 7.2.
          (b) Each Grantor shall direct all of its Account Debtors to forward
payments directly to Lock Boxes subject to Lock Box Agreements. During the
Dominion Period (as defined below), the Administrative Agent shall have sole
access to the Lock Boxes at all times and each Grantor shall take all actions
necessary to grant the Administrative Agent such sole access. At no time during
the Dominion Period shall any Grantor remove any item from a Lock Box or from a
Collateral Deposit Account without the Administrative Agent’s prior written
consent. If any Grantor should refuse or neglect to notify any Account Debtor to
forward payments directly to a Lock Box subject to a Lock Box Agreement after
notice from the Administrative Agent, the Administrative Agent shall be entitled
to make such notification directly to Account Debtor. If notwithstanding the
foregoing instructions, any Grantor receives any proceeds of any Receivables,
such Grantor shall, during the Dominion Period, receive such payments as the
Administrative Agent’s trustee, and shall immediately deposit all cash, checks
or other similar payments related to or constituting payments made in respect of
Receivables received by it to a Collateral Deposit Account. At any time
Availability is less than the Changeover Amount or upon the occurrence and
during the continuance of an Event of Default (any such time being within the
“Dominion Period”), upon the request of the Administrative Agent (which may be
made without Required Lender direction or consent) and following delivery of
notice by the Administrative Agent to the applicable depositary banks, all funds
deposited into any Lock Box subject to a Lock Box Agreement or a Deposit Account
subject to a Deposit Account Control Agreement will be swept on a daily basis
into a collection account maintained by such Grantor with the Administrative
Agent (the “Collection Account”). All funds held, deposited or transferred into
any Securities Account subject to a Securities Account Control Agreement shall
be transferred to the Collection Account pursuant to such instructions as shall
be delivered by the Administrative Agent to the applicable securities
intermediary. The Administrative Agent shall hold and apply funds received into
the Collection Account as provided by the terms of Section 7.3. The obligation
of the Loan Parties to comply with the foregoing requirement shall continue
until Availability has exceeded the Changeover Amount for 90 consecutive days.
The Administrative Agent shall thereafter promptly take all necessary actions to
terminate such cash dominion.

14



--------------------------------------------------------------------------------



 



     7.2 Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Collateral Deposit Account, other Deposit Account, or establishing
a new Lock Box, each Grantor shall (a) obtain the Administrative Agent’s consent
in writing to the opening of such Deposit Account or Lock Box, and (b) cause
each bank or financial institution in which it seeks to open (i) a Deposit
Account, to enter into a Deposit Account Control Agreement with the
Administrative Agent in order to give the Administrative Agent Control of such
Deposit Account, or (ii) a Lock Box, to enter into a Lock Box Agreement with the
Administrative Agent in order to give the Administrative Agent Control of the
Lock Box. In the case of Deposit Accounts or Lock Boxes maintained with Lenders,
the terms of such letter shall be subject to the provisions of the Credit
Agreement regarding setoffs.
     7.3 Application of Proceeds During the Dominion Period; Deficiency. All
amounts deposited in the Collection Account shall be deemed received by the
Administrative Agent in accordance with Section 2.18 of the Credit Agreement and
shall, after having been credited to the Collection Account, be applied (and
allocated) by the Administrative Agent in accordance with Section 2.10(b) of the
Credit Agreement. The Administrative Agent shall require all other cash proceeds
of the Collateral, which are not required to be applied to the Obligations
pursuant to Section 2.11 of the Credit Agreement, to be deposited in a special
non-interest bearing cash collateral account with the Administrative Agent and
held there as security for the Secured Obligations. No Grantor shall have any
control whatsoever over said cash collateral account. Any such proceeds of the
Collateral shall be applied in the order set forth in Section 2.18 of the Credit
Agreement unless a court of competent jurisdiction shall otherwise direct. The
balance, if any, after all of the Secured Obligations (other than unasserted
contingent indemnification obligations) have been satisfied, shall be deposited
by the Administrative Agent into such Grantor’s general operating account with
the Administrative Agent or such other account as such Grantor shall request.
The Grantors shall remain liable for any deficiency if the proceeds of any sale
or disposition of the Collateral are insufficient to pay all Secured
Obligations, including any attorneys’ fees and other expenses incurred by
Administrative Agent or any Lender to collect such deficiency.
ARTICLE VIII
GENERAL PROVISIONS
     8.1 Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Lender arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such
Lender as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
     8.2 Limitation on Administrative Agent’s and Secured Creditors’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the

15



--------------------------------------------------------------------------------



 



Administrative Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
Administrative Agent (i) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.
     8.3 Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its Permitted Discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
     8.4 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, upon the occurrence and during the continuance of a
Default, the Administrative Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and the Grantors
shall reimburse the Administrative Agent for any amounts paid by the
Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable upon receipt of an invoice therefor.
     8.5 Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.5, 4.7, 4.8, 4.9, 4.10, 5.3, or 8.7 or in Article VII will cause
irreparable injury to the Administrative Agent and the Secured Creditors, that
the Administrative Agent and the Secured Creditors have no adequate remedy at
law in respect of such breaches and therefore agrees, without limiting the right
of the Administrative Agent or the Secured Creditors to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the

16



--------------------------------------------------------------------------------



 



covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantors.
     8.6 Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the Secured Creditors unless
such authorization is in writing signed by the Administrative Agent with the
consent or at the direction of the Required Secured Parties.
     8.7 No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth; provided, however, that Exhibit A to the
Disclosure Letter shall be automatically amended as provided in Section 4.1(g).
All rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Administrative Agent and
the Secured Creditors until the Secured Obligations (other than unasserted
contingent indemnification obligations) have been paid in full.
     8.8 Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.
     8.9 Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
     8.10 Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Creditors and their respective successors
and assigns (including all persons who become bound as a debtor to this Security
Agreement), except that no Grantor shall have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein
without the prior written consent of the Administrative Agent and any attempted
assignment by a Grantor without such consent shall be null and void. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Administrative Agent, for the
benefit of the Administrative Agent and the Secured Creditors, hereunder.

17



--------------------------------------------------------------------------------



 



     8.11 Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.
     8.12 Taxes and Expenses. Any taxes payable or ruled payable by Federal or
State authority in respect of this Security Agreement shall be paid by the
Grantors, together with interest and penalties, if any. The Grantors shall
reimburse the Administrative Agent for any and all out-of-pocket expenses
(including reasonable outside attorneys’, auditors’ and accountants’ fees) paid
or incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.
     8.13 Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.
     8.14 Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations (other than
unasserted contingent indemnification obligations) have been indefeasibly paid
and performed in full (or with respect to any outstanding Letters of Credit, a
cash deposit or Supporting Letter of Credit has been delivered to the
Administrative Agent as required by the Credit Agreement) and no commitments of
the Administrative Agent or the Secured Creditors which would give rise to any
Secured Obligations are outstanding.
     8.15 Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.
     8.16 CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     8.17 CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
     8.18 WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED

18



--------------------------------------------------------------------------------



 



WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.
     8.19 Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the Secured Creditors, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent or any Secured Creditor is a party thereto) imposed on,
incurred by or asserted against the Administrative Agent or the Secured
Creditors, or their respective successors, assigns, agents and employees, in any
way relating to or arising out of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Administrative Agent or the Secured Creditors or any
Grantor).
     8.20 Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.
ARTICLE IX
NOTICES
     Notwithstanding the disclosure of a mailing address for each Grantor on
Exhibit A to the Disclosure Letter, any notice required or permitted to be given
under this Security Agreement shall be sent in accordance with Section 9.01 of
the Credit Agreement.
ARTICLE X
THE ADMINISTRATIVE AGENT
     JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Creditors hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Creditors to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.
ARTICLE XI
AMENDMENT AND RESTATEMENT
     This Security Agreement amends and restates the Existing Security Agreement
in its entirety and, upon effectiveness of this Security Agreement, the terms
and provisions of the Existing Security Agreement shall, subject to the
following sentence, be superseded hereby and the rights and obligations of the
parties hereto shall be governed by this Security Agreement rather than the
Existing Security Agreement. This Security Agreement is given in substitution
for the Existing Security Agreement, is in no way intended to constitute a
novation of the Existing Security Agreement and the Liens granted in the
Existing Security Agreement hereby are renewed and extended and shall be
continuing. The parties hereto acknowledge and agree that any waivers, express
or implied by course of conduct or otherwise, amendments or other actions (or
failures to act) under the Existing Security Agreement shall be of no use in
interpreting the rights and duties of the parties under this Security Agreement.
[Signature Page Follows]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed
this Security Agreement as of the date first above written.

            GRANTORS:

FURNITURE BRANDS INTERNATIONAL, INC.
BROYHILL FURNITURE INDUSTRIES, INC.
LANE FURNITURE INDUSTRIES, INC.
THOMASVILLE FURNITURE INDUSTRIES, INC.
ACTION TRANSPORT, INC.
BROYHILL TRANSPORT, INC.
BROYHILL RETAIL, INC.
BROYHILL HOME FURNISHINGS, INC.
THOMASVILLE RETAIL, INC.
HDM RETAIL, INC.
FAYETTE ENTERPRISES, INC.
HDM FURNITURE INDUSTRIES, INC.
HDM TRANSPORT, INC.
LANEVENTURE, INC.
MAITLAND-SMITH FURNITURE INDUSTRIES, INC.
THE LANE COMPANY, INCORPORATED
LANE HOME FURNISHINGS RETAIL, INC.
THOMASVILLE HOME FURNISHINGS, INC.
FURNITURE BRANDS RESOURCE COMPANY, INC.
FURNITURE BRANDS HOLDINGS, INC.
FURNITURE BRANDS OPERATIONS, INC.
      By   /s/ Steven G. Rolls         Name:   Steven G. Rolls        Title:  
Senior Vice President of Furniture Brands and Senior Vice President-Finance of
each other Grantor On behalf of each of the above Grantors     

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Bradford R. Kuhn         Name:   Bradford R. Kuhn       
Title:   Duly Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
(See Section 4.4 of Security Agreement)
AMENDMENT
This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Amended and Restated Security Agreement, dated April 27, 2011,
between the undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent, (the “Security Agreement”) and confirms that the
Collateral listed on Schedule I to this Amendment is and shall be a part of the
Collateral referred to in said Security Agreement and does and shall secure all
Secured Obligations referred to in said Security Agreement.

            GRANTORS:

FURNITURE BRANDS INTERNATIONAL, INC.
BROYHILL FURNITURE INDUSTRIES, INC.
LANE FURNITURE INDUSTRIES, INC.
THOMASVILLE FURNITURE INDUSTRIES, INC.
ACTION TRANSPORT, INC.
BROYHILL TRANSPORT, INC.
BROYHILL RETAIL, INC.
BROYHILL HOME FURNISHINGS, INC.
THOMASVILLE RETAIL, INC.
HDM RETAIL, INC.
FAYETTE ENTERPRISES, INC.
HDM FURNITURE INDUSTRIES, INC.
HDM TRANSPORT, INC.
LANEVENTURE, INC.
MAITLAND-SMITH FURNITURE INDUSTRIES, INC.
THE LANE COMPANY, INCORPORATED
LANE HOME FURNISHINGS RETAIL, INC.
THOMASVILLE HOME FURNISHINGS, INC.
FURNITURE BRANDS RESOURCE COMPANY, INC.
FURNITURE BRANDS HOLDINGS, INC.
FURNITURE BRANDS OPERATIONS, INC.
      By           Name:   Steven G. Rolls        Title:   Senior Vice President
of Furniture Brands and Senior Vice President - Finance of each other Grantor On
behalf of each of the above Grantors   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO AMENDMENT
[see attached]

 